        CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 1 of 25




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Anna Bach,
                                                         Case No. 0:21-cv-1242
       Plaintiff,
v.
                                                             COMPLAINT
Midwest Resale Specialist Inc,
                                                      JURY TRIAL DEMANDED
       Defendant.


                                   INTRODUCTION

1.    The United States Congress has found abundant evidence of the use of abusive,

      deceptive, and unfair debt collection practices by many debt collectors, and has

      determined that abusive debt collection practices contribute to the number of

      personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of

      individual privacy. Congress wrote the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692 et seq., to eliminate abusive debt collection practices by debt

      collectors, to ensure that those debt collectors who refrain from using abusive debt

      collection practices are not competitively disadvantaged, and to promote consistent

      State action to protect consumers against debt collection abuses.

2.    This action arises out of violations of the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. § 1692 et seq., by Defendant and its collection agents in their

      illegal efforts to collect a consumer debt from Plaintiff.




                                            -1-
       CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 2 of 25




                                   JURISDICTION

3.   Jurisdiction of this Court arises under U.S.C. § 1692k(d) and common law.

4.   Venue is proper because the acts and transactions occurred here, Plaintiff resides in

     Minnesota, and Defendant transacts business here.

5.   Defendant has transacted business within the State of Minnesota by attempting to

     collect a debt from Plaintiff via the telephone and mails while Plaintiff was located

     within and permanently residing within the State of Minnesota.

6.   Defendant has transacted business within the State of Minnesota by operating a

     collection agency, making collection calls into Minnesota, and directing debt

     collection activities to Minnesota.

                                       PARTIES

7.   Plaintiff Anna Bach (hereinafter “Plaintiff”) is a natural person who resides in the

     City of Woodbury, County of Washington, State of Minnesota, and is a “consumer”

     as that term is defined by 15 U.S.C. § 1692a(3) or a person affected by a violation

     of that law.

8.   Plaintiff has suffered an injury in fact that is fairly traceable to Defendant’s conduct

     and that is likely to be redressed by a favorable decision in this matter.

9.   Defendant Midwest Resale Specialist Inc, (hereinafter “Defendant”) is a corporation

     formed under Minnesota law and a collection agency licensed in Minnesota doing

     business under the registered name “Springer Collections” and operating from a

     principal office address of 412 South 4th Street, Suite 1250-E, Minneapolis, MN

     55415, with a registered agent of process name SICInc2019 Companies, doing


                                           -2-
        CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 3 of 25




      business from a principal address of address of 412 South 4th Street, Suite 1250-E,

      Minneapolis, MN 55415 and its registered agent Aaron Hanson with a mailing

      address of 710 Madison Street NE, #1, Minneapolis, MN 55413, and is a “debt

      collector” as that term is defined by 15 U.S.C. § 1692a(6).

                             FACTUAL ALLEGATIONS

10.   Within one year immediately preceding the filing of this complaint, Defendant

      attempted to collect from Plaintiff a financial obligation that was primarily for

      personal, family or household purposes, and is therefore a “debt” as that term is

      defined by 15 U.S.C. § 1692a(5), namely, an obligation for unpaid rent from an

      apartment lease in the State of Minnesota and a prior judgment of $542 taken by the

      apartment complex on October 10, 2018.

11.   Plaintiff disputes this alleged debt, the final bill on this account, and any remaining

      balance, and is represented by the undersigned counsel both with respect to this debt

      and to the claims made herein.

                         Defendant’s Illegal Collection Call #1

12.   Sometime on or around April 20, 2021, Defendant contacted Plaintiff in an attempt

      to collect this debt by telephone in Minnesota.

13.   Defendant’s employee, “Debbie” called Plaintiff from phone number (612) 474-

      4588 left a voicemail in an attempt to collect this debt.

14.   Debbie failed to provide Plaintiff with the communication notices required by

      1692e(11), on this occasion.




                                            -3-
        CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 4 of 25




15.   Upon good faith information and belief, Defendant has no person licensed to collect

      debts under the name “Debbie” in the State of Minnesota, according to the license

      lookup     tool    at   the    Minnesota       Commerce         Department    website.

      https://www.pulseportal.com/Inquiry, last accessed May 18, 2021 at 4:42 p.m.

                         Defendant’s Illegal Collection Call #2

16.   Sometime on or around May 3, 2021, Defendant contacted Plaintiff in an attempt to

      collect this debt by telephone in Minnesota.

17.   Defendant’s employee, “Debbie” again called Plaintiff from phone number (612)

      474-4588 left a voicemail in an attempt to collect this debt.

18.   Debbie failed to provide Plaintiff with the communication notices required by

      1692e(11), on this occasion.

               Defendant’s Illegal Interest Charges on Prior Judgment

19.   In the past year, Defendant has sent Plaintiff a series of collection letters demanding

      an ever-increasing amount of money on the unsatisfied judgment of $542 which was

      docketed on October 10, 2018.

20.   Defendant has repeatedly demanded interest and/or other illegal collection charges

      at a rate far in excess of the statutory rate of simple interest (4%) permitted under

      Minnesota law for judgments.

21.   Defendant’s demands from Plaintiff payment for amounts not due and owing on this

      judgment obligation was fraud, because it intended that Plaintiff would rely on its

      representations as to the amount of additional interest on this judgment obligation,

      and Plaintiff in fact relied on those material misrepresentations to her detriment.


                                            -4-
        CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 5 of 25




22.   It was a false and deceptive debt collection practice for Defendant’s employee to

      misrepresent the amount due and owing by Plaintiff for this judgment.

23.   The above-described communications and conduct from Defendant toward Plaintiff

      represent numerous and multiple violations of the FDCPA, including but not limited

      to 15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(5), 1692e(10), 1692e(11), 1692f,

      and 1692f(1), amongst others, as well as violations of Minnesota law.

      Defendant’s Illegal Interest Charges on Other Apartment Lease Obligation

24.   In the past year, Defendant has sent Plaintiff a series of collection letters demanding

      an ever-increasing amount of money on the apartment lease of $5,586.96.

25.    Defendant has repeatedly demanded interest and/or other illegal collection charges

      at a rate far in excess of the statutory rate of simple interest (6%) permitted under

      Minnesota law for contracts which do not contain an interest rate provision. Bros.

      Fire Prot. Co., d/b/a Bros. Fire & Sec., Respondent, v. John B Przymus, et al.,

      Appellants., No. A20-0920, 2021 WL 1522660, at *6 (Minn. Ct. App. Apr. 19,

      2021).

26.   Defendant’s demands from Plaintiff for amounts not due and owing on this alleged

      obligation was fraud, because Defendant intended that Plaintiff would rely on its

      misrepresentations as to the amount of additional interest on this obligation, and

      Plaintiff in fact relied on those material misrepresentations to her detriment.

27.   It was a false and deceptive debt collection practice for Defendant’s employee to

      misrepresent the amount due and owing by Plaintiff for this alleged obligation.




                                            -5-
        CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 6 of 25




28.   The above-described communications and conduct from Defendant toward Plaintiff

      represent numerous and multiple violations of the FDCPA, including but not limited

      to 15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(5), 1692e(10), 1692e(11), 1692f,

      and 1692f(1), amongst others, as well as violations of Minnesota law.

           False Threats of Legal Action Against Plaintiff’s Future Estate

29.   On or about June 8, 2020, Plaintiff’s mother called and spoke with a debt collector

      employed by Defendant.

30.   At that time, Plaintiff’s mother, Connie Brookshaw, advised Defendant’s collection

      employee that her adult daughter suffered from glioblastoma, a very aggressive

      form of brain cancer, and that Plaintiff could not pay this alleged debt.

31.   On about July 2, 2020, Ms. Brookshaw called Defendant again and reaffirmed that

      Plaintiff had brain cancer and would be unable to pay this debt.

32.   On or about February 15, 2021, Ms. Brookshaw called Defendant and spoke with

      Defendant collection employee, Teresa.

33.   Ms. Brookshaw reiterated to Teresa facts about Plaintiff’s medical condition and

      again stated that Plaintiff could not pay this alleged debt.

34.   In response, Teresa asserted to Ms. Brookshaw that Defendant would try to collect

      this alleged debt from Plaintiff’s estate.

35.   Threatening to collect this debt from an estate was a threat to take a legal action

      which Defendant was not entitled to take and/or did not intend to take.




                                             -6-
        CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 7 of 25




36.   Making a claim against an estate for a corporation, like the apartment complex

      Defendant was collecting for, or asserting the legal right and propriety of doing so,

      is inherently the practice law in Minnesota. Minn.Stat. § 481.02, subd. 1.

37.   Upon good faith information and belief, “Teresa” is in fact Teresa Mae Turner, a

      licensed debt collector employed by Defendant, as she is the only debt collector

      currently licensed with Defendant as a debt collector by the Commerce Department

      within       the       State      of         Minnesota      with       that      name.

      https://www.pulseportal.com/Inquiry, last accessed May 18, 2021 at 4:01 p.m.

38.   Moreover, a check of the attorney license database maintained by the State of

      Minnesota does not show any person named Teresa Mae Turner licensed to practice

      law in Minnesota. https://mars.courts.state.mn.us/, last accessed May 18, 2021, at

      4:05 p.m.

39.   It was a false and deceptive debt collection practice in violation of the FDCPA for

      Teresa to threaten that Defendant would bring a claim against Plaintiff’s estate when

      Defendant had neither the legal right nor the ability to do so.

40.   It was the unauthorized practice of law for Teresa to hold herself out to Ms.

      Brookshaw by word, letter or deed, as competent to practice law in Minnesota when

      she was not licensed to do so. Id.

41.   It was also a violation of numerous provisions of Minnesota debt collection laws,

      designed to protect consumers such as the Plaintiff from illegal debt collection

      tactics such as those engaged in by Teresa, to threaten legal action against Plaintiff’s

      potential future estate.


                                             -7-
        CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 8 of 25




          332.37 PROHIBITED PRACTICES.

          No collection agency or collector shall:
               (1) in collection letters or publications, or in any communication,
               oral or written threaten wage garnishment or legal suit by a
               particular lawyer, unless it has actually retained the lawyer;
               …
                   (4) furnish legal advice or otherwise engage in the practice of law
                   or represent that it is competent to do so;
               …
               (6) exercise authority on behalf of a creditor to employ the services
               of lawyers unless the creditor has specifically authorized the
               agency in writing to do so and the agency's course of conduct is at
               all times consistent with a true relationship of attorney and client
               between the lawyer and the creditor;


      Minn.Stat. §332.37.

42.   The above-described communications and conduct from Defendant toward Plaintiff

      represent numerous and multiple violations of the FDCPA, including but not limited

      to 15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(3), 1692e(4), 1692e(5), 1692e(7),

      1692e(9), 1692e(10), 1692e(11), 1692f, and 1692f(1), amongst others, as well as

      violations of Minnesota law.

        False Implication That Plaintiff’s Mother Was Responsible For Debt

43.   On or about May 3, 2021, Ms. Brookshaw called Defendant in response to a call

      that Plaintiff had received the week before from Defendant’s debt collectors.

44.   Ms. Brookshaw spoke with “Debbie” who is employed by Defendant as a debt

      collector.




                                              -8-
        CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 9 of 25




45.   Debbie told Ms. Brookshaw that the apartment complex, Bryant Oaks, would not

      settle the alleged debt for less than the full amount of the debt because Defendant

      had seen that Ms. Brookshaw was recently listed on the unrelated sale of a home—

      part of a property settlement related to her divorce.

46.   Debbie implied to Ms. Brookshaw that she, the mother of the 32-year old Plaintiff,

      would be responsible for paying this debt.

47.   Ms. Brookshaw has absolutely no obligation, legal or otherwise, for this alleged

      debt of her adult daughter, the Plaintiff.

48.   Making a claim against an estate for a corporation, like the apartment complex

      Defendant was collecting for, or asserting the legal right and propriety of doing so,

      is inherently the practice law in Minnesota. Minn.Stat. § 481.02, subd. 1.

49.   “Debbie” is not a debt collector currently licensed with Defendant as a debt

      collector by the Commerce Department within the State of Minnesota.

      https://www.pulseportal.com/Inquiry, last accessed May 18, 2021 at 4:42 p.m.

50.   It is illegal collect consumer debts in Minnesota without first having obtained a debt

      collector’s license.

          332.33 LICENSING AND REGISTRATION.

               Subdivision 1.Requirement.

               Except as otherwise provided in this chapter, no person shall
          conduct within this state a collection agency or engage within this state
          in the business of collecting claims for others as defined in
          sections 332.31 to 332.44, without having first applied for and obtained
          a collection agency license. A person acting under the authority of a
          collection agency, as a collector, must first register with the
          commissioner under this section. A registered collector may use one


                                             -9-
       CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 10 of 25




          additional assumed name only if the assumed name is registered with
          and approved by the commissioner.

               Subd. 2.Penalty.

                A person who carries on business as a collection agency without
          first having obtained a license or acts as a collector without first having
          registered with the commissioner pursuant to sections 332.31 to 332.44,
          or who carries on this business after the revocation, suspension, or
          expiration of a license or registration is guilty of a misdemeanor.

      Minn.Stat §332.33.

51.   It was a false and deceptive debt collection practice in violation of the FDCPA for

      Debbie to threaten that Defendant would bring a claim against Ms. Brookshaw when

      Defendant had neither the legal right nor the ability to do so.

52.   It was the unauthorized practice of law for Debbie to hold herself out to Ms.

      Brookshaw by word, letter or deed, as competent to practice law in Minnesota when

      she was not licensed to do so. Id.

53.   It was also a violation of numerous provisions of Minnesota debt collection laws,

      designed to protect consumers such as the Plaintiff from illegal debt collection

      tactics such as those engaged in by Debbie, to threaten legal action against

      Plaintiff’s potential future estate. Minn.Stat. §332.37.

54.   The above-described communications and conduct from Defendant toward Plaintiff

      represent numerous and multiple violations of the FDCPA, including but not limited

      to 15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(3), 1692e(4), 1692e(5), 1692e(7),

      1692e(9), 1692e(10), 1692e(11), 1692f, and 1692f(1), amongst others, as well as

      violations of Minnesota law.


                                           -10-
       CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 11 of 25




                              Unauthorized Practice of Law

55.   Minnesota Statute § 481.02 states in pertinent part:

             481.02 UNAUTHORIZED PRACTICE OF LAW.

             Subdivision 1. Prohibitions. It shall be unlawful for any person or
             association of persons, except members of the bar of Minnesota
             admitted and licensed to practice as attorneys at law, to appear as
             attorney or counselor at law in any action or proceeding in any court
             in this state to maintain, conduct, or defend the same, except
             personally as a party thereto in other than a representative capacity,
             or, by word, sign, letter, or advertisement, to hold out as
             competent or qualified to give legal advice or counsel, or to
             prepare legal documents, or as being engaged in advising or
             counseling in law or acting as attorney or counselor at law, or in
             furnishing to others the services of a lawyer or lawyers, or, for a fee
             or any consideration, to give legal advice or counsel, perform for or
             furnish to another legal services, or, for or without a fee or any
             consideration, to prepare, directly or through another, for another
             person, firm, or corporation, any will or testamentary disposition or
             instrument of trust serving purposes similar to those of a will, or, for
             a fee or any consideration, to prepare for another person, firm, or
             corporation, any other legal document, except as provided in
             subdivision 3.

             Subd. 2. Corporations. No corporation, organized for pecuniary profit,
             except an attorney's professional firm organized under chapter
             319B, by or through its officers or employees or any one else … shall
             to any extent engage in, or hold itself out as being engaged in, the
             business of supplying services of a lawyer or lawyers; …

      [Bold emphasis added.]

56.   Defendant’s employee “Teresa” is not an attorney licensed to practice law in

      Minnesota.

57.   Upon good faith information and belief, Defendant’s employee “Debbie” is not an

      attorney licensed to practice law in Minnesota.




                                           -11-
       CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 12 of 25




58.   Plaintiff could reasonably be misled into believing that Defendant had the right to

      sue Plaintiff’s estate in Minnesota to collect this debt, when it did not.

59.   Ms. Brookshaw could reasonably be misled into believing that Defendant had the

      right to sue her in Minnesota to collect this debt from here, when it did not.

60.   Plaintiff could reasonably be misled into believing that Defendant’s collection

      employees were authorized to practice law here in Minnesota, when they were not.

61.   As described above, Defendant’s collection employees made specific legal

      statements regarding the collection of this alleged debt within the State of Minnesota

      to Plaintiff which demanded money for the payment of this debt.

62.   By holding themselves out as competent to practice law by word, letter, or deed, and

      engaging in lawyerly collection activities with respect to Plaintiff within the State of

      Minnesota, Defendant’s employees have therefore engaged in the unauthorized

      practice of law with respect to Plaintiff and are therefore liable for actual damages,

      attorney’s fees, and costs.

63.   The collection activities undertaken by Defendant’s employees without first having

      become properly licensed as attorneys under Minnesota law constitutes the

      unauthorized practice of law in violation of Minn. Stat. § 481.02, Subd. 1.

64.   These collection calls to Plaintiff and her mother by Defendant suggesting that these

      communications were from lawyers, authorized to engage in the practice of law within

      Minnesota when they were not, constitutes the unauthorized practice of law with

      respect to Plaintiff in violation of Minn. Stat. § 481.02, Subd. 1, and Defendant

      therefore is liable for Plaintiff’s actual damages, attorney’s fees, and costs.


                                             -12-
       CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 13 of 25




65.   It was an independently false and deceptive debt collection practice by Defendant’s

      employees to state, suggest, or imply that they were in fact authorized to practice law

      within the State of Minnesota when they were not.

66.   The debt collection activities within the State of Minnesota by Defendant’s

      employees, as unlicensed attorneys, were actions done in violation of numerous and

      multiple provisions of the FDCPA, including but not limited to 15 U.S.C. §§ 1692e,

      1692e(2), 1692e(3), 1692e(5), 1692e(9), 1692e(10), and 1692f, amongst others.

                                        Summary

67.   The above-described collection conduct by Defendant in its efforts to collect this

      alleged debt from Plaintiff were oppressive, deceptive, misleading, unfair and illegal

      communications in an attempt to collect this alleged debt, all done in violation of

      numerous and multiple provisions of the FDCPA.

68.   These collection actions taken by Defendant, and the collection employees

      employed by Defendant, were made in violation of multiple provisions of the

      FDCPA, including but not limited to all of the provisions of those laws cited herein.

69.   These violations by Defendant were knowing, willful, negligent and/or intentional,

      and Defendant did not maintain procedures reasonably adapted to avoid any such

      violations.

70.   Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

      Plaintiff to suffer concrete and particularized harm because the FDCPA provides

      Plaintiff with the legally protected right to be treated fairly and truthfully with

      respect to any action for the collection of any consumer debt.


                                           -13-
       CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 14 of 25




71.   Defendant’s deceptive, misleading and unfair representations with respect to its

      collection effort were material misrepresentations that affected and frustrated

      Plaintiff’s ability to intelligently respond to Defendant’s collection efforts because

      Plaintiff could not adequately respond to the Defendant’s demand for payment of

      this debt.

                              Respondeat Superior Liability

72.   The acts and omissions herein of the individuals employed to collect debts by

      Defendant, and the other debt collectors employed as agents of Defendant who

      communicated with Plaintiff as further described herein, were committed within the

      time and space limits of their agency relationship with their principal, Defendant.

73.   The acts and omissions by these individuals and these other debt collectors were

      incidental to, or of the same general nature as, the responsibilities these agents were

      authorized to perform by Defendant in collecting consumer debts.

74.   By committing these acts and omissions against Plaintiff, these individuals and

      these other debt collectors were motivated to benefit their principal, Defendant.

75.   Defendant is therefore liable to Plaintiff through the Doctrine of Respondeat

      Superior for the intentional and negligent acts, errors, and omissions done in

      violation of state and federal law by its collection employees, including but not

      limited to violations of the federal law cited herein in its attempts to collect this debt

      from Plaintiff.

                                    TRIAL BY JURY

76.   Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues


                                             -14-
       CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 15 of 25




      so triable.

                                CAUSES OF ACTION

                                       COUNT I.

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                15 U.S.C. § 1692 et seq.

77.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.

78.   The foregoing acts and omissions of Defendant and its agents constitute numerous

      and multiple violations of the FDCPA including, but not limited to, each and every

      one of the above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et seq., with

      respect to Plaintiff.

79.   As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled to statutory

      damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

      reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), from

      Defendant herein.

                                       COUNT II.

                                        FRAUD

80.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.

81.   The Minnesota Court of Appeals has held:

             A prima facie case of fraudulent misrepresentation requires the
             plaintiff to establish that



                                           -15-
       CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 16 of 25




                    (1) there was a false representation by a party of a past or
                    existing material fact susceptible of knowledge; (2) made with
                    knowledge of the falsity of the representation or made as of the
                    party's own knowledge without knowing whether it was true or
                    false; (3) with the intention to induce another to act in reliance
                    thereon; (4) that the representation caused the other party to act
                    in reliance thereon; and (5) that the other party suffered
                    pecuniary damage as a result of the reliance.

             Hoyt Props., Inc., 736 N.W.2d at 318 (quotation omitted). “A
             misrepresentation may be made either (1) by an affirmative statement
             that is itself false or (2) by concealing or not disclosing certain facts
             that render the facts that are disclosed misleading.” M.H. v. Caritas
             Family Servs., 488 N.W.2d 282, 289 (Minn.1992).

      Beckman v. Wells Fargo Bank, N.A., No. A15-1819, 2016 WL 5640664, at *5–6

      (Minn. Ct. App. Oct. 3, 2016).

82.   During the collection communications transmitted by Defendant to Plaintiff in the

      past year, Defendant repeatedly and falsely represented to Plaintiff that she was

      obligated to pay interest and other charges on these obligations in excess of the

      amounts permitted by Minnesota law, when, in material fact, Plaintiff was not so

      obligated.

83.   Defendant knew that the alleged debt it was attempting to collect from Plaintiff had

      been padded with illegal and impermissible collection fees, and that therefore

      Plaintiff had no legal obligation to pay it, but it withheld that fact from Plaintiff and

      instead told Plaintiff that she must pay it.

84.   As a licensed Minnesota collection agency, Defendant knew or should have known

      that it had no right to add impermissible collection fees under the FDCPA or fees




                                            -16-
       CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 17 of 25




      that were not provided under the contract or otherwise permitted by law. See Kojetin

      v. C U Recovery, Inc., 212 F.3d 1318 (8th Cir. 2000).

85.   Plaintiff has suffered actual pecuniary damages as a result of this Defendant’s

      deliberate fraudulent misrepresentations of these material facts.

86.   Defendant’s misrepresentations that Plaintiff owed this amount, when she in fact

      did not, were material misrepresentations of fact because they influenced Plaintiff’s

      judgment and decisions regarding entering into the agreement to repay it.

87.   Defendant knew that its misrepresentations to Plaintiff were false at the time

      Defendant made them.

88.   Defendant’s misrepresentations were made intending that Plaintiff would rely on

      them.

89.   Plaintiff reasonably relied upon and acted upon Defendant’s misrepresentations and

      suffered damages in wasted time seeking legal advice, mileage to and from an

      attorney’s office, and the costs of litigation in this matter to vindicate Plaintiff’s

      rights under the FDCPA, as well as other damages.

                                      COUNT III.

                      UNAUTHORIZED PRACTICE OF LAW

                                MINN. STAT. § 481.02

90.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.

91.   Defendant’s foregoing acts, as described herein, in attempting to collect this debt by

      conducting unlicensed telephonic legal collection activities and falsely representing


                                           -17-
       CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 18 of 25




      itself as authorized to provide legal services within Minnesota on behalf of its

      corporate client, was the unauthorized practice of law in Minnesota.

92.   Plaintiff is therefore entitled to declaratory relief pursuant to Minn. Stat. § 481.02

      subd. 8, and § 8.31 subdivisions 3 and 3a, declaring Defendant’s actions as

      described herein to be the unauthorized practice of law in violation of Minn. Stat. §

      481.02.

93.   Plaintiff is also entitled to injunctive relief pursuant to Minn. Stat. § 481.02 subd. 8,

      and § 8.31 subdivisions 3 and 3a, enjoining Defendant from engaging in the

      unauthorized practice of law in violation of Minn. Stat. § 481.02.

94.   Plaintiff is also entitled to Plaintiff’s attorney’s fees, costs of investigation, and costs

      pursuant to Minn. Stat. § 481.02 subd. 8, and § 8.31 subdivisions 3 and 3a.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

      • for an award of actual and statutory damages of $1,000.00 pursuant to 15 U.S.C.

         §1692k(a)(2)(A) against Defendant and for Plaintiff;

      • for an award of costs of litigation and reasonable attorney’s fees pursuant to 15

         U.S.C. § 1692k(a)(3) against Defendant and for Plaintiff;

      • for actual damages for fraud that were directly caused by relying on the

         fraudulent misrepresentations made by Defendant to Plaintiff regarding this

         alleged debt;

      • for a declaration that Defendant’s actions as described herein to be the

         unauthorized practice of law in violation of Minn. Stat. § 481.02;


                                              -18-
      CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 19 of 25




     • for an order enjoining Defendant from engaging in the unauthorized practice of

        law in violation of Minn. Stat. § 481.02;

     • for an award of Plaintiff attorney’s fees, costs of investigation, and costs

        pursuant to Minn. Stat. § 481.02 subd. 8, and § 8.31 subdivisions 3 and 3a;

     • and for such other and further relief as may be just and proper.

                                            Respectfully submitted,

                                            THE BARRY LAW OFFICE, LTD

Dated: May 18, 2021                         By: s/ Peter F. Barry
                                            Peter F. Barry, Esq.
                                            Attorney I.D.#0266577
                                            2828 University Ave. SE, Suite 202
                                            Minneapolis, Minnesota 55414-4127
                                            Telephone: (612) 379-8800
                                            pbarry@lawpoint.com

                                            Attorney for Plaintiff




                                         -19-
CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 20 of 25
        CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 21 of 25




NOTICE TO PRESERVE ALL DOCUMENTS, RECORDINGS, AND TANGIBLE
THINGS, AND ALL ELECTRONICALLY STORED INFORMATION (“Notice”)


To the Defendant(s) Above:

As you know, this law firm has been retained to represent the Plaintiff in the above
captioned matter (“Lawsuit”). As used in this notice, the terms “you” and “your” refer
to the Defendant(s) above-named and their predecessors, successors, parents, subsidiaries,
divisions and affiliates and its respective officers, directors, agents, attorneys, accounts,
employees, partners, contractors and other persons occupying similar positions or
performing any functions on behalf of Defendant.

My client respectfully demands that you preserve all recordings, documents, tangible
things and electronically stored information that are in anyway relevant to the
Lawsuit. A civil suit has been commenced against you by my client in the District Court
herein, related to the matters described herein.

You have a legal duty to preserve evidence in this matter. This duty to preserve
evidence exists not only after the formal commencement of litigation, but whenever a party
knows or should know that litigation is reasonably foreseeable. The Minnesota Supreme
Court has specifically addressed this issue:

       We have said that the spoliation of evidence is the “failure to preserve
       property for another's use as evidence in pending or future
       litigation.” Federated Mut. Ins. Co. v. Litchfield Precision Components,
       Inc., 456 N.W.2d 434, 436 (Minn.1990) (quoting County of Solano v.
       Delancy, 264 Cal.Rptr. 721, 724 n. 4 (Cal.Ct.App.1989)). Further, we have
       recognized that, regardless of whether a party acted in good or bad faith, “the
       affirmative destruction of evidence has not been condoned.” Patton, 538
       N.W.2d at 119. The duty to preserve evidence2 exists not only after the
       formal commencement of litigation, but whenever a party knows or should
       know that litigation is reasonably foreseeable. See id. at 118–19. Breach of
       the duty to preserve evidence once such a duty arises may be sanctioned,
       under a court's inherent authority, as spoliation. See id. at 118. Here, we
       specifically reaffirm our rule that custodial parties have a duty to preserve
       relevant evidence for use in litigation. Id. at 116. We also reaffirm our
       previously stated rule that, even when a breach of the duty to preserve
       evidence is not done in bad faith, the district court must attempt to remedy
       any prejudice that occurs as a result of the destruction of the evidence. Id.

Miller v. Lankow, 801 N.W.2d 120, 127–28 (Minn. 2011)



                                            -21-
        CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 22 of 25




Once a duty to preserve evidence has arisen, the breach of that duty may subject a
party to sanctions under a court's inherent authority as spoliation. "Courts have long
afforded redress for the destruction of evidence * * *." Federated Mut. Ins. Co. v. Litchfield
Precision Components, Inc., 456 N.W.2d 434, 436 (Minn.1990).

Much of the information that is subject to disclosure or responsive to discovery in this
case may be stored on your current and former computer systems and other media
and devices, including personal digital assistants, voice messaging systems, online
repositories, telephone recording systems, hard drives and cell phones. The term
Electronically Stored Information (hereinafter “ESI”) should be afforded the broadest
possible meaning and includes (by way of example and not as an exclusive list) potentially
relevant information electronically, digitally, magnetically, optically or otherwise stored
as:

        • Audio and/or video records of any telephone calls and conversations
          made related to the events described in the Lawsuit
        • digital communications (for example email, voicemail, imaging,
          scanning, and/or instant messaging);
        • email service stores and server information (for example SQL Server,
          Oracle, Dropbox, Box, lotus, domino.nsf, Microsoft exchange.edb,
          Google Corporate Gmail, etc.);
        • word processing documents (for example Microsoft Word or
          WordPerfect files and all drafts thereof);
        • spreadsheets and tables;
        • accounting application data;
        • imaging and facsimile files;
        • recordings of any conversations with my client;
        • phone records of any calls to my client;
        • databases (for example Access, Oracle, SQL Server data);
        • Contact and relationship data management (for example Outlook, Ask or
          Interaction);
        • Calendar and diary application data;
        • online access data (for example temporary internet files, history files and
          cookies);
        • presentations (for example PowerPoint and Corel presentations);
        • network access and server activity logs relating to information exchanged
          between you and third parties, and by you with third parties;
        • project management application data;
        • backup and archival files;
        • letters, documents, or correspondence of whatever kind related to existing
          loss prevention policies, and changes, updates, alterations made to loss
          prevention policies for the past three (3) years


                                            -22-
        CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 23 of 25




My client hereby demands that you preserve both accessible and inaccessible ESI.
This demand is reasonable and necessary. Pursuant to the Rules of Civil Procedure, in the
event of an eventual civil suit you must identify all sources of ESI you decline to produce
and demonstrate why such sources are not reasonably accessible. For good cause shown
in that event, the Court may order production of ESI even if it is not reasonably accessible.
Accordingly, you must preserve ESI that you deem inaccessible so as not to preempt the
Court’s authority.

Preservation requires your immediate intervention. You must act immediately to
preserve potentially relevant ESI, including, without limitation, information and the earlier
of a created or last modified date for ESI concerning any activity, updates, changes,
alterations, or modifications to the information maintained by you related to the events
described in the above-referenced lawsuit, through the date of this demand. Adequate
preservation of ESI requires more than simply refraining from efforts to destroy or dispose
of such evidence. You must immediately intervene to prevent loss due to routine
operations or malfeasance and employ proper techniques and protocols to preserve ESI.
Booting a drive, examining its contents or running any application may irretrievably alter
the evidence contained therein and constitute spoliation of evidence.

You are also directed to immediately initiate a litigation hold for potentially relevant
ESI, documents and tangible things, and to act diligently and in good faith to secure
and audit compliance with that litigation hold. You are further directed to immediately
identify and modify or suspend features of your information systems and devices, which,
in routine operation, operate to cause the loss of potentially relevant ESI. Examples of
such features and operations that could result in spoliation include:

          • purging the contents of email repositories by age, capacity or any other
            criteria
          • using data or media wiping, disposal, erasure of encryption utilities or
            devices
          • overriding erasing, destroying or discarding backup media
          • reassigning, re-imaging or deposing of systems, servers, devices or media
          • running antivirus or other programs affecting wholesale metadata alteration
          • releasing or purging online storage repositories
          • using metadata stripper utilities
          • disabling server, packet or local instant messaging login
          • executing drive or file defragmentation or compression programs
          • shredding or other destruction of documents, routine or otherwise

You should anticipate that your officers, employees, or others may seek to hide,
destroy or alter ESI. This is not a concern that is unique to you or your organization.



                                            -23-
        CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 24 of 25




Rather it is simply conduct that occurs with such regularity that any custodian of ESI and
their counsel must anticipate and guard against its occurrence. You are directed to preserve
complete backup tape sets (including differentials and incrementals) containing recordings,
emails and ESI for any person involved in the activity, updates, changes, alterations, or
modifications to the information maintained by you related to the events described in the
above-referenced lawsuit, through the date of this demand, whether inside or outside of
your organization and control. You should also take affirmative steps to prevent anyone
with access to your data, systems or archives from seeking to modify destroy or hide ESI.

As an appropriate and cost-effective means of preservation, you should remove from
service and securely sequester the systems, media and devices housing potentially
relevant ESI. In the event that you deem it impractical to sequester those systems, we
believe that the breadth of preservation required, coupled with the modest number of
systems implicated, dictates that forensically sound imaging of the systems identified
above is expedient and cost effective. As we anticipate the need for forensic examination
of one or more of the systems and the presence of relevant evidence in forensically
accessible areas of the drives, we demand that you employ forensically sound ESI
preservation methods. Failure to use such methods imposes a significant threat of
spoliation and data loss. Be advised that a conventional copy, backup or ghosting of a hard
drive does not produce a forensically sound image because it only captures active, unlocked
data files and fails to preserve forensically significant data.

You should anticipate that certain ESI, including but not limited to recordings,
spreadsheets and databases will be sought in the forms or form in which it was
ordinarily maintained, that is in native form. Accordingly, you should preserve ESI in
such native forms and should not employ methods to preserve ESI that remove or degrade
the ability to search ESI by electronic means or that make it difficult or burdensome to use
that information.

You should further anticipate the need to disclose and produce system and
application metadata and act to preserve it. System metadata is information describing
the history and characteristics of other ESI. This information is typically associated with
tracking or managing an electronic file and often includes data reflecting a file’s name,
size, custodian, location and dates of creation and last modification or access. Metadata
may be overwritten or corrupted by careless handling or improper preservation, including
by moving, copying or examining the contents of files. As hard copies do not preserve
electronic search ability or metadata, they are not an adequate substitute for, or cumulative
of, electronically stored versions. If information exists in both electronic and paper forms,
you should preserve both the forms.

We desire to work with you to agree upon an acceptable protocol for forensically
sound preservation and can supply a suitable protocol if you will furnish an inventory
and description of the systems and media to be preserved. Alternatively, if you


                                            -24-
        CASE 0:21-cv-01242-PJS-BRT Doc. 1 Filed 05/18/21 Page 25 of 25




promptly disclose the preservation protocol you intend to employ, perhaps we can now
identify any points of disagreement and resolve them.

A successful and compliant ESI preservation effort requires expertise. If you do not
currently have such expertise, we urge you to engage the services of an expert in electronic
evidence and computer forensics. Perhaps our respective experts can work cooperatively
to secure a balance between evidence preservation and burden that is fair to both sides and
acceptable to the Court. I am available to discuss reasonable preservation steps; however,
you should not defer preservation steps pending such discussions if ESI may be lost or
corrupted as a consequence of delay. Should your failure to preserve potentially relevant
evidence result in the corruption, loss or delay of production of evidence to which we are
entitled, that failure would constitute spoliation of evidence.

Please confirm in writing no later than five (5) business days from the date of this
Notice, that you have taken the steps outlined in this Notice to preserve ESI and
tangible documents potentially relevant to this pending action. If you have not
undertaken the steps outlined above, or have taken other actions, please describe what you
have done to preserve potentially relevant evidence.

If you retain legal counsel with respect to these matters, please direct this Notice to their
immediate attention. Thank you for your anticipated cooperation in this vital matter.

                                               Respectfully submitted,

                                               THE BARRY LAW OFFICE, LTD

 Dated: May 18, 2020                           By: s/ Peter F. Barry
                                               Peter F. Barry, Esq.
                                               Attorney I.D.#0266577
                                               2828 University Ave. SE, Suite 202
                                               Minneapolis, Minnesota 55414-4127
                                               Telephone: (612) 379-8800
                                               pbarry@lawpoint.com

                                               Attorney for Plaintiff




                                            -25-
